DETAILED ACTION
	This is in response to the above application filed on 05/01/2020. Claims 1-13 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Reference numeral 15 is consistently used throughout the specification to represent “joining member” but paragraph [0093] references “loops 15”, paragraph [0095] references “annular body 15” and paragraph [0102] references “O-shape loops 15”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “joining elements” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “the loops” in lines 6-7. It is unclear if the loops is referring to the “plurality of interconnecting loops” recited in line 4 or “adjacent loops” recited in line 6. Claims 2, 4, and 6 also recite “the loops”.
Claim 4 recites “a first position”, “a second position”, and “a second, larger diameter” in lines 3-4. Claim 1, from which claim 4 depends, already sets forth “a first position”, “a second position”, and “a second, larger diameter” in line 8. Therefore, it is unclear if the recitation of these elements in claim 4 is referring to the same limitations as claim 1 or intending to recite additional limitations. For the purpose of examination, the repeated limitations of claim 4 are interpreted to be the same as those recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loshakove et al. (US 6,979,338).
Regarding claim 1, Loshakove et al. discloses an expandable annular joining member (100, FIGs 1-2E, col 7 line 64-col 9 line 37) for joining first and second hollow structures to form an anastomosis between said first and second hollow structures (FIGs 2A-2E wherein the first and second hollow structures are 132 and 132), the joining member comprising: a plurality of interconnected loops (106, col 8 lines 5-10; “interconnected” is interpreted to mean “having all constituent parts linked or connected” and, particularly in light of the specification of the present invention, does not require that loops are linked together in chain-link fashion but rather that they are all mechanically connected via some connecting element) forming an annular body (Col 7 lines 64-67 discloses a ring shaped body), a plurality of joining elements (118) for joining the hollow structures (Col 8 lines 11-14 and col 9 lines 1-10, FIGs 2A-2E) connected to the annular body at locations where adjacent loops are interconnected to each other (Spike elements 118 are connected to the body at 114/116 which act as connections between adjacent loops), and wherein the loops are configured to permit radial expansion of said annular body to expand said joining member from a first position (FIG 2A) to a second position (FIG 2C) having a second, larger diameter than the first position (FIG 2C shows in increase in diameter, col 9 lines 11-12).  
Regarding claim 2, Loshakove et al. discloses the joining elements are configured for actuation relative to the loops (FIGs 2D-2E show 118 are actuated away from the loops) in a direction substantially parallel to a central axis of the joining member (The joining element actuate in a plane that is substantially vertical as viewed in the figures. A central axis of the joining member also runs substantially vertical as viewed in the figures. Therefore, the joining elements actuate in a direction substantially parallel to a central axis) to bring the joining member to a third joining position (FIG 2E) in which the first and second hollow structures are joined (Col 9 lines 11-21, FIG 2E).  
Regarding claim 5, Loshakove et al. discloses the joining elements are staples (Spikes 118 elongated deformable members for joining tissue and are interpreted as being substantially equivalent to a staple).  
Regarding claim 6, Loshakove et al. discloses the loops are interconnected by connecting elements (See FIG 1 below; connecting element is interpreted broadly to mean any material connecting adjacent loops) and the joining elements are connected to the connecting elements (FIG 1 shows 118 extends from the connecting elements which connect loops 102).  


    PNG
    media_image1.png
    532
    353
    media_image1.png
    Greyscale


Regarding claim 10, Loshakove et al. discloses angles between the joining elements and a transaxial plane of said annular body vary in a regular pattern (FIGs 2A and 2E below show the angle of the joining elements vary relative to a transaxial plane of the annular body. This is interpreted as a “regular pattern” but each joining element achieves substantially the same angles throughout use).  


    PNG
    media_image2.png
    419
    684
    media_image2.png
    Greyscale



Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (US 2003/0195535).
Regarding claim 1, Swanson et al. discloses an expandable annular joining member (200, FIGs 2-5, paragraphs [0070-0082]) for joining first and second hollow structures to form an anastomosis between said first and second hollow structures (FIGs 17-25 wherein the first and second hollow structures are 10 and 20, paragraphs [0134-0140]), the joining member comprising: a plurality of 
Regarding claim 2, Swanson et al. discloses the joining elements are configured for actuation relative to the loops (FIG 5 shows 222 are actuated away from the loops) in a direction substantially parallel to a central axis of the joining member (The joining element actuate in a plane that is substantially vertical as viewed in the figures. A central axis of the joining member also runs substantially vertical as viewed in the figures. Therefore, the joining elements actuate in a direction substantially parallel to a central axis) to bring the joining member to a third joining position (FIG 5) in which the first and second hollow structures are joined (Paragraphs [0082 and 0138], FIGs 24-25).  
Regarding claim 5, Swanson et al. discloses the joining elements are staples (Pointed members 222 are elongated deformable members for joining tissue and are interpreted as being substantially equivalent to a staple).  
Regarding claim 6, Swanson et al. discloses the loops are interconnected by connecting elements (236b; connecting element is interpreted broadly to mean any material connecting adjacent loops) and the joining elements are connected to the connecting elements (FIG 2 shows 222 extends from 236b which connect loops 204, paragraph [0078]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loshakove et al. (US 6,979,338).
Regarding claim 3, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Loshakove et al. is silent regarding the joining member being configured for positioning on a seat of an anastomosis device at an angle to the longitudinal axis of the anastomosis device different from 90 degrees.  
However, Loshakove et al. teaches in the embodiment of FIG 9, a device and method for forming an oblique anastomosis connector out of a non-oblique anastomosis connector such as connector 100 (Col 13 lines 32-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the joining member of FIG 1 to be an oblique joining member, as taught by the alternative embodiment, for the purpose of providing a device shaped to accommodate an oblique anastomosis dependent on the geometry of the connection required for a specific procedure. Forming the joining 
Regarding claim 4, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 3.  Loshakove et al. further discloses the loops are configured to deform to a substantially linear configuration upon exertion of a substantially radial force on an inner surface of the joining member (The limitation “configured to deform to a substantially linear configuration upon exertion of a substantially radial force on an inner surface of the joining member” is functional language reciting an intended use of the device. Furthermore, the claim recites an apparatus, limited by structural limitations. Col 8 lines 9-10 disclose the loops are elastic and col 9 lines 29-30 disclose the joining member 100 as a whole is formed of an elastic, super elastic, or shape memory material. It is the position of the office that because the loops are elastic and the entire joining member is described as being elastic, the loops are at least configured to deform to a substantially linear configuration if a large enough radial force were applied to an inner surface of the joining member) to expand said joining member from a first position (FIG 2A) to a second position (FIG 2C) having a second, larger diameter than the first position (FIG 2C shows in increase in diameter, col 9 lines 11-12; the first position, second position, and second diameter are interpreted to be the same as those of claim 1).  
Regarding claims 7 and 9, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Loshakove et al. is silent regarding at least some of the interconnecting32IITECH-1001USDIV loops having shapes that differ from the shapes of adjacent interconnected loops and a size of at least some of the interconnected loops varies depending on a location of said interconnected loops in the joining member

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a different shape or size of one interconnecting loop relative to an adjacent interconnecting loop, for the purpose of achieving a desired mechanical behavior or being better sized or shaped for a specific characteristic on the vessel for which the device is designed (Col 13 lines 16-23). Furthermore, it would have been an obvious matter of design choice to modify a size or shape of one interconnect loop relative to an adjacent loop, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 
Regarding claim 8, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 1. 
Loshakove et al. is silent regarding the interconnected loops have different sizes such that after radial expansion of the joining member, distances between adjacent joining elements vary.
However, Loshakove et al. discloses that the number, shape, thickness and mechanical working of the ring segments are determined based on a desired mechanical behavior and the ring segment design may vary between elements in a single connector (Col 13 lines 14-16 and lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a different size of one interconnecting loop relative to an adjacent interconnecting loop, for the purpose of achieving a desired mechanical behavior or being better sized or shaped for a specific characteristic on the vessel for which the device is designed (Col 13 lines 16-23). Furthermore, it would have been an obvious matter of design choice to modify a size of one interconnect loop relative to an adjacent loop, since such a modification would have involved a mere change in the form or shape of 
Regarding claim 11, Loshakove et al. discloses the invention substantially as claimed, as set forth above for claim 3.  Loshakove et al. further discloses the annular body has a substantially oval or polygonal shape (Col 16 lines 33-37 discloses an ovular shape is interchangeable with a circular shape).  Furthermore, it would have been an obvious matter of design choice to modify annular body to be substantially oval in shape, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). The modification would also be obvious since applicant has not disclosed that having the annular body be oval provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. Paragraph [0089] of the specification of the present invention discloses the joining member can be circular, elliptical, or polygonal, and does not provide criticality of one shape over the other.
Regarding claims 12-13, Loshakove et al. discloses a joining member according to claim 1 (See claim 1 above) and graft material (132, col 8 line 32-col 9 line 10) suitable for creating an anastomosis between the graft material and a hollow structure (Col 9 lines 1-21 disclose the anastomosis device and joining member 100 are suitable for creating an anastomosis between the graft material 132 and a hollow structure i.e. vessel 130) and an anastomosis device (134, 136, 138, FIGs 2A-2D), for actuating the joining member to create the anastomosis between the graft material and a hollow structure (Col 9 lines 1-21).  
 et al. is silent regarding the joining member, graft material, and anastomosis device being provided as a kit.
However, Loshakove et al. discloses that also within the scope of the invention are surgical kits which include sets of medical devices suitable for making a single or a small number of anastomosis connections (Col 16 lines 38-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the components such that they are provided in the form of a kit, as suggested by Loshakove et al., for the purpose of providing all of the necessary elements to perform an anastomosis procedure together, for simplification to the user.
Additional relevant prior art
Suyker et al. (US 6,485,496) discloses an expandable annular joining member (1, FIGs 1-6) having a plurality of interconnecting loops (4) forming an annular body (FIG 3) and a plurality of joining elements (5, 6, 7) wherein the loops permit radial expansion from a first position (FIGs 1-3) to a second larger diameter position (FIGs 4-6; see col 3 line 38-col 4 line 50).
Suyker et al. (US 7,018,387) discloses a substantially similar device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771